Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Elizabeth Almeter on 3/8/22.

The application has been amended as follows: 

1.	(Currently Amended)   A computer system, comprising:
at least one processor;
a communication interface communicatively coupled to the at least one processor; and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computer system to:
receive, via the communication interface, from a first deposit item input support server, first image data associated with a first deposit item;
apply a machine learning classification model to the first image data associated with the first deposit item, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces one or more predicted values for one or more fields of the first deposit item and one or more confidence scores for the one or more predicted values;
based on the one or more predicted values for the one or more fields of the first deposit item and the one or more confidence scores for the one or more predicted values, generate one or more commands directing the first deposit item input support server to accept or reject the first deposit item, wherein generating the one or more commands directing the first deposit item input support server to accept or reject the first deposit item comprises:
		generating a valid-invalid decision for the first deposit item based on the one or more confidence scores for the one or more predicted values and one or more confidence thresholds corresponding to the one or more predicted values; and
		embedding the valid-invalid decision generated for the first deposit item in the one or more commands directing the first deposit item input support server to accept or reject the first deposit item,
		wherein the valid-invalid decision generated for the first deposit item causes the first deposit item input support server to accept the first deposit item if the valid-invalid decision generated for the first deposit item comprises an indication that the first deposit item is validly presented for deposit, and
	wherein the valid-invalid decision generated for the first deposit item causes the first deposit item input support server to reject the first deposit item if the valid-invalid decision generated for the first deposit item comprises an indication that the first deposit item is not validly presented for deposit; and
send, via the communication interface, to the first deposit item input support server, the one or more commands directing the first deposit item input support server to accept or reject the first deposit item, wherein sending the one or more commands directing the first deposit item input support server to accept or reject the first deposit item causes the first deposit item input support server to accept or reject the first deposit item,
wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computer system to:
prior to receiving the first image data associated with the first deposit item, train the machine learning classification model based on a labeled dataset comprising images of previously submitted deposit items and decision data corresponding to the images of the previously submitted deposit items indicating whether each of the previously submitted deposit items was validly presented for deposit or not validly presented for deposit, the images of the previously submitted items including items that were validly presented for deposit and items that were not validly presented for deposit;
after sending the one or more commands directing the first deposit item input support server to accept or reject the first deposit item, receive, via the communication interface, from an enterprise user computing device, key input indicating one or more actual values for the one or more fields of the first deposit item; and
update the machine learning classification model based on the key input indicating the one or more actual values for the one or more fields of the first deposit item.

2.	(Previously Presented)    The computer system of claim 1, wherein receiving the first image data associated with the first deposit item from the first deposit item input support server comprises receiving the first image data associated with the first deposit item from the first deposit item input support server in real time as the first deposit item is presented for deposit.

3.	(Previously Presented)    The computer system of claim 1, wherein receiving the first image data associated with the first deposit item from the first deposit item input support server comprises receiving image data comprising handwritten text.

4.	(Previously Presented)    The computer system of claim 3, wherein receiving the first image data associated with the first deposit item from the first deposit item input support server comprises parsing the handwritten text using one or more computer vision models.

5.	(Previously Presented)    The computer system of claim 1, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces a predicted value for a legal amount of the first deposit item and a confidence score for the predicted value for the legal amount of the first deposit item.

6.	(Previously Presented)    The computer system of claim 1, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces a predicted value for a convenience box amount of the first deposit item and a confidence score for the predicted value for the convenience box amount of the first deposit item.

7.	(Previously Presented)    The computer system of claim 1, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces a predicted value for a payee field of the first deposit item.

8.	(Previously Presented)    The computer system of claim 1, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces a predicted value for a date field of the first deposit item.

9.	(Previously Presented)    The computer system of claim 1, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces a predicted value for a signature field of the first deposit item.

10.	(Previously Presented)    The computer system of claim 1, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces a predicted value for an endorsement field of the first deposit item.

11.	(Previously Presented)    The computer system of claim 1, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces a predicted value for a magnetic ink character recognition (MICR) line field of the first deposit item.

12.	(Cancelled)    

13.	(Canceled).

14.	(Canceled).

15.	(Previously Presented)    The computer system of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computer system to:
receive, via the communication interface, from a second deposit item input support server, second image data associated with a second deposit item, wherein the second deposit item input support server processes deposit items presented for deposit via a different channel than the first deposit item input support server;
apply the machine learning classification model to the second image data associated with the second deposit item, wherein applying the machine learning classification model to the second image data associated with the second deposit item produces one or more predicted values for one or more fields of the second deposit item and one or more confidence scores for the one or more predicted values of the one or more fields of the second deposit item;
based on the one or more predicted values for the one or more fields of the second deposit item and the one or more confidence scores for the one or more predicted values of the one or more fields of the second deposit item, generate one or more commands directing the second deposit item input support server to accept or reject the second deposit item; and
send, via the communication interface, to the second deposit item input support server, the one or more commands directing the second deposit item input support server to accept or reject the second deposit item, wherein sending the one or more commands directing the second deposit item input support server to accept or reject the second deposit item causes the second deposit item input support server to accept or reject the second deposit item.

16.	(Currently Amended)    A method, comprising:
at a computer system comprising at least one processor, a communication interface, and memory:
receiving, by the at least one processor, via the communication interface, from a first deposit item input support server, first image data associated with a first deposit item;
applying, by the at least one processor, a machine learning classification model to the first image data associated with the first deposit item, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces one or more predicted values for one or more fields of the first deposit item and one or more confidence scores for the one or more predicted values;
based on the one or more predicted values for the one or more fields of the first deposit item and the one or more confidence scores for the one or more predicted values, generating, by the at least one processor, one or more commands directing the first deposit item input support server to accept or reject the first deposit item, wherein generating the one or more commands directing the first deposit item input support server to accept or reject the first deposit item comprises:
		generating a valid-invalid decision for the first deposit item based on the one or more confidence scores for the one or more predicted values and one or more confidence thresholds corresponding to the one or more predicted values; and
		embedding the valid-invalid decision generated for the first deposit item in the one or more commands directing the first deposit item input support server to accept or reject the first deposit item,
		wherein the valid-invalid decision generated for the first deposit item causes the first deposit item input support server to accept the first deposit item if the valid-invalid decision generated for the first deposit item comprises an indication that the first deposit item is validly presented for deposit, and
	wherein the valid-invalid decision generated for the first deposit item causes the first deposit item input support server to reject the first deposit item if the valid-invalid decision generated for the first deposit item comprises an indication that the first deposit item is not validly presented for deposit; and
sending, by the at least one processor, via the communication interface, to the first deposit item input support server, the one or more commands directing the first deposit item input support server to accept or reject the first deposit item, wherein sending the one or more commands directing the first deposit item input support server to accept or reject the first deposit item causes the first deposit item input support server to accept or reject the first deposit item.
wherein the method further comprises:
prior to receiving the first image data associated with the first deposit item, training, by the at least one processor, the machine learning classification model based on a labeled dataset comprising images of previously submitted deposit items and decision data corresponding to the images of the previously submitted deposit items indicating whether each of the previously submitted deposit items was validly presented for deposit or not validly presented for deposit, the images of the previously submitted items including items that were validly presented for deposit and items that were not validly presented for deposit;
after sending the one or more commands directing the first deposit item input support server to accept or reject the first deposit item, receiving, by the at least one processor, via the communication interface, from an enterprise user computing device, key input indicating one or more actual values for the one or more fields of the first deposit item; and
updating, by the at least one processor, the machine learning classification model based on the key input indicating the one or more actual values for the one or more fields of the first deposit item.

17.	(Original)    The method of claim 16, wherein receiving the first image data associated with the first deposit item from the first deposit item input support server comprises receiving the first image data associated with the first deposit item from the first deposit item input support server in real time as the first deposit item is presented for deposit.

18.	(Original)    The method of claim 16, wherein receiving the first image data associated with the first deposit item from the first deposit item input support server comprises receiving image data comprising handwritten text.

19.	(Original)    The method of claim 18, wherein receiving the first image data associated with the first deposit item from the first deposit item input support server comprises parsing the handwritten text using one or more computer vision models.

20.	(Currently Amended)    One or more non-transitory computer-readable media storing instructions that, when executed by a computer system comprising at least one processor, a communication interface, and memory, cause the computer system to:
receive, via the communication interface, from a first deposit item input support server, first image data associated with a first deposit item;
apply a machine learning classification model to the first image data associated with the first deposit item, wherein applying the machine learning classification model to the first image data associated with the first deposit item produces one or more predicted values for one or more fields of the first deposit item and one or more confidence scores for the one or more predicted values;
based on the one or more predicted values for the one or more fields of the first deposit item and the one or more confidence scores for the one or more predicted values, generate one or more commands directing the first deposit item input support server to accept or reject the first deposit item, wherein generating the one or more commands directing the first deposit item input server to accept or reject the first deposit item comprises:
	generating a valid-invalid decision for the first deposit item based on the one or more confidence scores for the one or more predicted values and one or more confidence thresholds corresponding to the one or more predicted values; and
	embedding the valid-invalid decision generated for the first deposit item in the one or more commands directing the first deposit item input support server to accept or reject the first deposit item,
	wherein the valid-invalid decision generated for the first deposit item causes the first deposit item input support server to accept the first deposit item if the valid-invalid decision generated for the first deposit item comprises an indication that the first deposit item is validly presented for deposit, and
	wherein the valid-invalid decision generated for the first deposit item causes the first deposit item input support server to reject the first deposit item if the valid-invalid decision generated for the first deposit item comprises an indication that the first deposit item is not validly presented for deposit; and
send, via the communication interface, to the first deposit item input support server, the one or more commands directing the first deposit item input support server to accept or reject the first deposit item, wherein sending the one or more commands directing the first deposit item input support server to accept or reject the first deposit item causes the first deposit item input support server to accept or reject the first deposit item,
wherein the one or more non-transitory computer-readable media store additional instructions that, when executed, cause the computer system to:
prior to receiving the first image data associated with the first deposit item, train the machine learning classification model based on a labeled dataset comprising images of previously submitted deposit items and decision data corresponding to the images of the previously submitted deposit items indicating whether each of the previously submitted deposit items was validly presented for deposit or not validly presented for deposit, the images of the previously submitted items including items that were validly presented for deposit and items that were not validly presented for deposit;
after sending the one or more commands directing the first deposit item input support server to accept or reject the first deposit item, receive, via the communication interface, from an enterprise user computing device, key input indicating one or more actual values for the one or more fields of the first deposit item; and
update the machine learning classification model based on the key input indicating the one or more actual values for the one or more fields of the first deposit item.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-11 and 15-20 are allowed. By amendment, applicant has rolled up claim 12 and in addition to amendments submitted on 1/20/22 to further amend the claims in view of the art of record.

The most relevant art is US Patent 7257246 to Brodie and US Patent Publication 20210090086 to Kriegsfeld. The amendment further expounds on the valid/invalid decisioning for check deposits that incorporates machine learning and confidence scores. On interference search US Patents 7991696 to Gustin was identified.  From the context of 35 USC 101 this invention is a practical application that incorporates processors and interfaces and servers as well as machine learning to better process checking deposits. There is no analog to this process such that it could be done without computers.

The most relevant non-patent literature is “Parts of A Check” 2020, cited in the case by applicant.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698